            Case 1:20-cv-05743-GHW Document 40 Filed 12/29/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 12/29/2020
------------------------------------------------------------------X
  B. KOO,                                                         :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :     1:20-cv-05743-GHW
                                                                  :
  H MART, INC., HANA MART NY CORP., and :                                   ORDER
  M2M ALUMNI HALL CORP.,                                          :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         On December 28, 2020, the Court held a conference regarding the parties’ request for an

extension of the discovery deadlines and Plaintiff’s request that the Court compel Defendants to

comply with their discovery obligations. Dkt. No. 37. Defendants are ordered to complete their

production of materials responsive to Plaintiff’s written discovery requests by no later than January

13, 2021.

         The parties’ request for an extension of time to complete discovery is granted. The deadline

for the completion of all fact discovery is extended to March 19, 2021. The deadline for the parties

to serve requests for admission is extended to February 4, 2021. The deadline for the parties to

complete depositions is extended to February 17, 2021.

         The deadline for the completion of all expert discovery is extended to April 26, 2021. Every

party-proponent of a claim (including any counterclaim, cross-claim, or third-party claim) that

intends to offer expert testimony in respect of such claim must make the disclosures required by

Fed. R. Civ. P. 26(a)(2) by March 5, 2021. Every party-opponent of such claim that intends to offer

expert testimony in opposition to such claim must make the disclosures required by Fed. R. Civ. P.

26(a)(2) by March 19, 2021. The deadline for submission of motions for summary judgment, if any,

is extended to May 26, 2021.
         Case 1:20-cv-05743-GHW Document 40 Filed 12/29/20 Page 2 of 2



        The status conference scheduled for April 12, 2021 is adjourned to May 12, 2021 at 4:00

p.m. The joint status letter requested in the case management plan and scheduling order entered on

October 8, 2020, Dkt. No. 17, is due no later than May 5, 2021. Except as expressly modified by

this order, the case management plan entered by the Court on October 8, 2020, Dkt. No. 17,

remains in full force and effect.

      SO ORDERED.

 Dated: December 29, 2020                          _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                  2
